DETAILED ACTION
Claim Amendments
The amendments dated 2/2/22 are entered. Claims 1-4 and 6-11 are amended. Claim 5 is cancelled. Claims 1-4 and 6-11 are pending and addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beamer (US 2009/0173483)in view of Sather (US 5,782,293).

Regarding claim 1, Beamer teaches a header for a heat exchanger adapted to a refrigerant fluid passed through it and comprising: a wall (22 and 72)  delimiting a chamber (26) accommodating a distribution device (54) for distribution of the refrigerant fluid inside the chamber, the distribution device comprising at least one conduit (54) extending between two ends (72) along a longitudinal axis (longitudinal axis of portion of 54 with holes 68), at least a first end of the conduit (Fig. 1, 72 on the right) is provided with an inlet opening (74 through which 64, 66 passes) for the admission of the refrigerant fluid to the interior of the distribution device (interior 24); the distribution device is provided with at least one orifice (68) oriented transversely to the longitudinal axis (see Fig. 1) for the evacuation of the refrigerant fluid from the distribution device to the chamber (see Fig. 1); and at least one member 
Beamer does not teach the finger.
Sather teaches that it is old and well-known in the art to provide a retaining member (72; Fig. 4) with a finger (central region which partially enters into the center of 39) made in one piece with the wall (via joining they are a unitary structure) of the header (the header is 54; Fig. 4) and an opening delimited by the conduit (central area of 55) the finger being accommodated in the opening (Fig. 4); the finger is centered on the longitudinal axis of the conduit (see Fig. 4) and the finger serves to form a plug in the opening (see Fig. 4; Col. 5:49; “sealingly connected”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of Beamer with the finger of Sather in order to allow for a greater surface area of joining between the retaining member and the conduit thus creating a stronger joint.

Regarding claim 3, the wall of the header comprises at least one cover (22) that extends along a longitudinal axis and at least one flange (72) oriented transversely to the longitudinal axis (see Fig. 1) and disposed at a longitudinal end of the cover (Fig. 1) and in which the retaining member is made in one piece with the flange (the retaining member is a surface of the flange to which the distribution piece is joined).
Regarding claim 4, the flange forms a plug (left side flange 72 in Fig. 1) for closing the distribution device at one longitudinal end of the conduit, termed the second end (left end; Fig. 1), opposite a first end of the conduit (right end; Fig. 1) along the longitudinal axis.



Regarding claim 10, Beamer teaches a heat exchanger (Fig. 1) comprising the header with all the features of claim 1 as outlined above.

Regarding claim 11, Beamer teaches a method of manufacturing a header according to claim 1 comprising: installing and retaining the distribution device in the chamber (see Fig. 1; the distribution device has been installed in the header) in position relative to the header with the aid of the retaining member (the distribution device is joined to the retaining member 72; see Para. [0049]); positioning the distribution device angularly around the longitudinal axis with the aid of the angular position members (see claim 2 above; A: the portions 70, see Figs. 2-3, provide rotational angular positioning about the axis and are made in one piece with the portion of the header 22; B: the “additional support projection” of 72, see Para. [0049], provides angular positioning within the plane of the illustration in Fig. 1 by supporting the distribution conduit at its extremity); and simultaneously fastening the distribution device and the wall of the header (72) that delimits the chamber together (they are fastened to each other, therefore they are fastened simultaneously).

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beamer in view of Sather and Beamer2 (US 7,484,555).

Beamer2 teaches that the angular positioning member (54, Figs. 8-9; and complementary slot or lip in 40, Col. 7:56-63) of a distribution device (52) comprises two portions of complementary shape to one another, a first portion made in one piece with the wall (40) of the header (the lip or slot) cooperating by nesting (Col. 7:56-63) with a second portion (54) formed in an end face at one of the longitudinal ends of the distribution member (Fig. 8-9).
It would have been obvious to one of ordinary skill in the art to form the distribution conduit of Beamer with the nesting join of Beamer2 in order to “orient and secure” the distribution member in the header (Beamer2, Col. 7:57-58).

Regarding claim 7, Beamer, as modified, does not teach a two conduit distribution device.
Sather teaches that it is old and well-known in the art to form a header (40) containing a distribution device (38, 39) comprising at least two conduits (38, 39), a first conduit provided with the inlet opening (at 42) being surrounded (Figs. 4-5) by a second conduit (39) provided with the orifice (55), the first conduit includes at least one passage for the evacuation of the refrigerant fluid from the first conduit (passages 56) to a channel (space between 38 and 39)  for circulation of the refrigerant fluid formed between the first and second conduits (see Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of Beamer, as modified, with the double pipe distribution device, as taught by Sather, in order to increase the distribution of the fluid evenly across the header prior to any thermal interactions caused by the exposed walls of the exterior of the header thus evening out the thermal gradient across the header.

Regarding claim 8, Sather further teaches that the retaining member (see 72; Fig. 4) comprises a sleeve that receives a second end (73) of the second conduit.

Regarding claim 9, it would have been obvious to one of ordinary skill to provide the same two portion angular positioning member taught by Beamer2 to the device of Beamer in view of Beamer2 and Sather to the second conduit as the same requirements of angular positioning are required by the second conduit as are required by the first.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
Applicant first argues that one cannot plug the retaining members of Beamer because one of these retaining members requires the aperture 74 to function. The theory of rejection proposes to modify not the retaining member 72 with the aperture but the one on the opposite side which already serves to plug the conduit.
The arguments regarding Sather (US 6,729,386) are moot as a new reference has been used for these features instead (previously identified as Sather2; US 5,782,293).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763